We note that the issue raised by defendant concerning his plea of guilty was not presented to the court of first instance by way of a motion to withdraw the plea or vacate the judgment. Accordingly, the issue has not been preserved for review (see, People v Pellegrino, 60 NY2d 636; People v Harris, 100 AD2d 853; People v Willie, 101 AD2d 819). In any event, were we to address the merits, we would affirm.
Defendant contends that County Court erred by accepting his plea without a sufficient factual basis to establish that he acted with the intent to cause either serious physical injury or the death of the victim. The claim is belied by the record wherein defendant admitted choking the victim for 15 to 20 minutes. In any event, it is well established that no uniform mandatory catechism of pleading defendants is required (People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067). The record before us demonstrates that the fundamentals of plea taking were observed, that defendant acknowledged facts *730sufficient to establish the crime of manslaughter in the first degree, and that the defendant’s pleas were knowingly and voluntarily entered (People v Harris, 61 NY2d 9). Gibbons, J. P., Weinstein, Brown and Niehoff, JJ., concur.